Exhibit 10.2

LETTER AGREEMENT

May 12, 2013

Jun (Michael) Wu

c/o AsiaInfo-Linkage, Inc.

4th Floor, Zhongdian Information Tower

6 Zhongguancun South Street, Haidian District

Beijing 100086, China

Re: Employment Agreement Amendment and Extension

Dear Sir,

Reference is hereby made to the Master Executive Employment Agreement
(“Employment Agreement”) dated as of August 16, 2010 between yourself and us,
AsiaInfo-Linkage, Inc. (formerly known as AsiaInfo Holdings, Inc.), a Delaware
corporation (the “Company”), and to the proposed Agreement and Plan of Merger
(the “Merger Agreement”), to be entered into on or about the date hereof, among
Skipper Limited (“Parent”), Skipper Acquisition Corporation (“Merger Sub”), and
the Company, pursuant to which Merger Sub will merge with and into the Company
(the “Merger”). Capitalized terms used but not defined in this letter agreement
(“Letter”) have the meanings ascribed to them in the Merger Agreement.

In connection with the Merger, notwithstanding anything to the contrary in the
Employment Agreement, the Company hereby offers to extend your employment with
the Company on the terms and conditions of the Employment Agreement (including
any Supplemental Agreements (as defined in the Employment Agreement)), as
amended by this Letter, until the fifth anniversary of the Closing Date (the
“Extension”).

As a condition to the Extension, you hereby agree to amend Section 3.2 of the
Employment Agreement as follows: the phrase “six (6) months” is replaced with
the phrase “12 months”.

Additionally, notwithstanding anything to the contrary in the Employment
Agreement, the Company agrees with you that as of the Effective Time, 50% of all
outstanding, unvested Company Stock Awards then held by you (rounded to the
nearest, whole number of Company Stock Awards) will immediately vest and shall
be treated as vested for purposes of the Merger Agreement, and you additionally
hereby acknowledge that all Company Stock Awards then held by you will be
cancelled in consideration of a cash payment of approximately equivalent value
or will be converted into approximately equivalent options, restricted stock or
other similar awards with respect to, if applicable, the equity shares of
Skipper Holdings Limited, an Affiliate of Parent, in each case on the terms set
forth in the Merger Agreement.



--------------------------------------------------------------------------------

Unless expressly modified by this Letter, all terms of the Employment Agreement
shall remain unchanged for the duration of the Extension.

By countersigning this Letter, you hereby irrevocably and unconditionally agree
to the foregoing, provided that the operative effect of this Letter is
conditioned upon the occurrence of the Closing and your continued employment by
the Company through the Closing Date. If these conditions are not satisfied (or
if the Merger Agreement is terminated), this Letter shall be deemed null and
void ab initio and shall be of no force or effect.

This Letter may be executed in counterparts and may be delivered by facsimile or
in scanned format through email transmission, and all such counterparts shall
constitute one and the same instrument.

No amendment, waiver or modification of this Letter shall be effective without
an instrument in writing executed by all parties hereto.

[signature page follows]

 

2



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing your
name in the space provided below.

Very truly yours,

 

AsiaInfo-Linkage, Inc. By:   /s/ Davin Mackenzie

Name:

  Davin Mackenzie

Title:

  Director

 

Skipper Holdings Limited   /s/ Ji Zhen   Name: Ji Zhen   Title: Authorised
Signatory

Accepted and agreed by:

 

  Jun (Michael) Wu  

/s/ Jun (Michael) Wu

[Signature page to Letter]